      Case 3:19-cv-02237-MWB Document 35 Filed 08/04/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBIN FORMATO,                                  No. 3:19-CV-02237

          Plaintiff,                            (Judge Brann)

     v.

MOUNT AIRY #1, LLC d/b/a MT.
AIRY CASINO & RESORT,

          Defendant.

                                  ORDER

     AND NOW, this 4th day of August 2021, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.   Plaintiff’s motion to apply equitable tolling (Doc. 30) is DENIED.

     2.   The Court will schedule a telephonic status conference with the

          parties by separate Order.

                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         Chief United States District Judge
